UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21789 Giordano Investment Trust (Exact Name of Registrant as Specified in Charter) 2530 Riva Road, Suite 312, Annapolis, Maryland21401 (Address of Principal Executive Offices) (Zip Code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: September 30 Date of reporting period: June 30, 2011 ITEM 1.SCHEDULE OF INVESTMENTS GIORDANO FUND Schedule of Investments (Unaudited) As of June 30, 2011 Shares Value (Note 1) COMMON STOCKS - 81.06% Consumer Discretionary - 6.66% McDonald's Corp. $ Energy - 6.53% ConocoPhillips Financials - 13.03% Brookline Bancorp, Inc. JPMorgan Chase & Co. Wells Fargo & Co. Health Care - 15.45% Eli Lilly & Co. Medtronic, Inc. Merck & Co., Inc. Industrials - 15.41% Deere & Co. General Electric Co. Raytheon Co. Information Technology - 6.28% Applied Materials, Inc. KLA-Tencor Corp. Materials - 17.70% EI du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. Temple-Inland, Inc. Total Common Stocks (Cost $1,237,082) EXCHANGE-TRADED PRODUCT - 3.58% * ProShares UltraShort S&P 500 Total Exchange-Traded Product (Cost $51,955) (Continued) GIORDANO FUND Schedule of Investments (Unaudited) As of June 30, 2011 Shares Value (Note 1) INVESTMENT COMPANIES - 15.97% § Dreyfus Cash Management, 0.10% $ § Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.13% Total Investment Companies (Cost $202,229) Total Value of Investments (Cost $1,491,266) - 100.61% $ Liabilities in Excess of Other Assets- (0.61)% Net Assets - 100% $ * Non-income producing investment. § Represents 7 day effective yield. Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized depreciation $ Summary of Investments by Sector % of Net Sector Assets Value Consumer Discretionary 6.66% $ Energy 6.53% Exchange-Traded Product 3.58% Financials 13.03% Health Care 15.45% Industrials 15.41% Information Technology 6.28% Materials 17.70% Investment Companies 15.97% Total 100.61% $ See Notes to Financial Statements (Continued) GIORDANO FUND Schedule of Investments (Unaudited) As of June 30, 2011 Note 1 - Investment Valuation The Fund’s investments in securities are carried at value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1
